Citation Nr: 1829034	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  14-27 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial disability rating in excess of 10 percent prior to August 8, 2014, and a rating in excess of 20 percent from that date, for service-connected thoracolumbar spine compression fracture with degenerative joint disease (thoracolumbar spine disability). 

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected residuals of right ankle sprain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1980 to February 1984.  He subsequently had Army National Guard service, with verified periods of active duty for training from January 1992 to May 1992, from August 1992 to December 1992, and from January 1993 to May 1993.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2012 rating decision in which the RO in Denver, Colorado, inter alia, granted service connection for thoracolumbar spine disability and assigned a 10 percent rating and granted service connection for residuals of right ankle sprain and assigned a 10 percent rating.  In October 2013, the Veteran filed a notice of disagreement (NOD).  The RO in San Diego, California, issue a statement of the case (SOC) in April 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2014.  A supplemental SOC (SSOC) was issued in October 2014. 

In February 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO in Phoenix, Arizona.  A transcript of this hearing is associated with the claims file. 

Jurisdiction was subsequently transferred to the RO in Houston, Texas.

Because this appeal emanates from the Veteran's disagreement with the initial rating assigned following the award of service connection for thoracolumbar spine disability, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has awarded a higher rating from August 8, 2014, inasmuch as higher ratings for the disability are assignable before and after that date, and the Veteran is presumed to seek the maximum benefit for his disability, a claim encompassing requests for a higher rating at each stage (as reflected on the title page) remains viable on appeal.  See id.; See also AB v. Brown, 6 Vet. App. 35, 38 (1993).

Also, in December 2012, the RO awarded service connection for residuals of right ankle sprain (assigning an initial, 10 percent disability rating, effective January 5, 2015), and for tinnitus (assigning an initial 10 percent disability rating, effective April 15, 2011).  In October 2013, the Veteran timely filed an NOD as to the initial disability rating assigned for the service-connected residuals of right ankle sprain.  As discussed below, an SOC has not yet been issued. 

As for the matter of representation, the Board notes that, while the Veteran previously was represented by The American Legion, in July 2017, the Veteran granted a power-of-attorney in favor of the Veteran's service organization (VSO) captioned above with regard to the claims on appeal.  The Veteran's current VSO has submitted written argument on his behalf.  The Board recognizes the change in representation. 

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Legacy Content Manager (Virtual VA) claims processing systems.  All records have been reviewed. 

The Board's decision addressing the claim for higher ratings for thoracolumbar spine disability is set forth below.  The claim for a higher initial rating for residuals of right ankle sprain-for which the Veteran has completed the first of two actions required to place that matter in appellate status-is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  Prior to August 8, 2014, the Veteran's spine disability was manifested by subjective complaints of pain and stiffness, objective findings of forward flexion to greater than 60 degrees but not greater than 85 degrees, a combined range of motion greater than 120 degrees but not greater than 235 degrees; there is no evidence that the Veteran experienced muscle spasm or guarding severe enough to abnormal gait or abnormal spinal contour, ankylosis,  or any neurological manifestation(s) of thoracolumbar spine disability in addition to  left lower extremity radiculopathy (the rating assigned or effective date for which is not at issue), intervertebral disc syndrome (IVDS) or incapacitating episodes associated with the disability. 

3.  Since August 8, 2014, the Veteran's spine disability has not resulted in forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; there also has been no evidence of any separately ratable neurological manifestations of lumbar spine disability in addition to left lower extremity radiculopathy (the assigned rating or effective date for which is not at issue), IVDS, or incapacitating episodes associated with the disability. 

4.  The schedular criteria are adequate to rate the Veteran's service-connected thoracolumbar spine disability at all pertinent points, and no claim of unemployability due to the disability has been raised. 


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected thoracolumbar spine disability, prior to August 8, 2014, are not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2017). 

2.  The criteria for a rating in excess of 20 percent for service-connected thoracolumbar spine disability, from August 8, 2018, are not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

After a complete or substantially complete application for benefits is filed, the notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b)). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In a June 2011 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate what was then a claim for service connection for thoracolumbar spine disability, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA, along with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  

After the award of service connection and the Veteran's disagreement with the initial rating assigned following the award of service connection, no additional VCAA notice letter notice for the downstream higher rating issue was required under 38 U.S.C. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nonetheless, the April 2014 SOC set forth the criteria for a higher rating for thoracolumbar spine disability (the timing and form of which suffices, in part, for Dingess/Hartman). 

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file primarily consists of VA  treatment records and reports of VA examinations.  Also of record and considered in connection with the claim is the transcript of the Board hearing, along with written statements by the Veteran and by his representative on his behalf.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.  

As noted, the Veteran had an opportunity to orally advance his contentions during a Board hearing.  During the February 2017 Board hearing, the undersigned identified the claims on appeal, to include the claim herein decided.  Moreover, with respect to this claim, information was elicited regarding the nature of the disability, current severity, and treatment.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless. Nothing gave rise at the time of the hearing or since that is any existing, relevant evidence outstanding, or that the evidence of record is inadequate to evaluate the thoracolumbar spine disability. The  hearing was legally sufficient.  See 38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on the claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 
II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where service connection has already been established and an increase in the assigned disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the award of service connection and consideration of the appropriateness of a "staged rating" (assignment of different rating for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  As the RO has already assigned staged ratings for the disability under consideration, the Board will consider the propriety of the rating assigned at each stage, as well as whether any further staged rating is required.

The Board notes, at the outset, that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.4; ; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

Notably, pain, alone, does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 


The Veteran's service-connected thoracolumbar spine disability has been rated as 10 percent disabling prior to August 8, 2014, and as 20 percent disabling thereafter.  The Board notes that, while the ratings for the Veteran's lumbar disability have been assigned under Diagnostic Code (DCs) 5243-5237, all spine disabilities are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  

The General Rating Formula provides for assignment of a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating requires unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a, Plate V. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5). 

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance for rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 

Alternatively, disability involving disc disease may be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, pursuant to which ratings from 10 to 60 percent are assigned based on the total duration of incapacitating episodes during a 12-month period.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  .  38 C.F.R. § 4.71a. 

A  September 2012 thoracolumbar spine disability benefits questionnaire (DBQ) reflects a diagnosis of thoracic spine compression fracture.  The Veteran reported that he had flare-ups when sitting or standing for long periods of time that result in increased pain.  Range of motion testing revealed flexion limited to 75 degrees with pain beginning at 75 degrees.  Extension was limited to 20 degrees.  Right and left lateral flexion was to 30 degrees, each.  Right lateral rotation was limited to 15 degrees and left lateral rotation was limited to 20 degrees.  The examiner noted that the Veteran did  not use any assistive devices as a normal mode of locomotion.  The examiner also noted that the Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  

On an August 2014 VA examination, the examiner diagnosed the Veteran with degenerative arthritis of the spine and Vertebral fracture.  Range of motion testing revealed flexion limited to 60 degrees with pain beginning at 55 degrees.  Extension was limited to 10 degrees.  Right and left lateral flexion was to 15 degrees each with pain beginning at 10 degrees for both.  Right lateral rotation was limited to 15 degrees and left lateral rotation was limited to 15 degrees.  The examiner noted that the Veteran does not have ankylosis.  The examiner also noted that the Veteran regularly used a brace as an assistive device as a normal mode of locomotion.  

On April 2018 thoracolumbar spine VA examination, the Veteran did not report flare-ups.  Range of motion testing revealed flexion to 90 degrees.  Extension to 30 degrees.  Right and left lateral flexion and rotation all to 30 degrees.  The examiner noted that the Veteran has guarding or muscle spasm of the thoracolumbar spine but it does not result in abnormal gait or abnormal spinal contour.  The examiner noted that there is no ankylosis of the spine.

Considering the pertinent evidence of record in light of the applicable rating criteria and rating considerations delineated above, the Board finds that no higher rating is assignable at any pertinent point.   

For the period prior to August 8, 2014, an initial rating higher than 10 percent under the General Rating Formula is not warranted.  There is no evidence that flexion was limited to 60 degrees.  Indeed, as reflected in the September 2012 thoracolumbar spine DBQ, flexion was only limited to 75 degrees.  Further, there is no evidence that combined range of motion was limited to 120 degrees, which also was not shown during the August 2012 thoracolumbar spine examination.  For this period, There also is no evidence that the Veteran experienced muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour; or any evidence of ankylosis.  Without any evidence of such, an initial rating higher than 10 percent is not warranted for the period from April 15, 2011 to August 8, 2014. 

Also, for the period from August 8, 2014, an initial rating higher than 20 percent under the General Rating Formula is not warranted.  As of the date of the August 2014, there was evidence of degenerative joint disease, in addition to the fracture for which service connection was initially awarded.  However, there is no evidence that flexion was limited to 30 degrees or less.  On the August 2014 VA examination, flexion was limited to 60 degrees.  As noted in the April 2018 thoracolumbar spine DBQ, flexion was to 90 degrees.  Further, there is no evidence of ankylosis on either the August 2014 or April 2018 VA examinations.  Without any evidence of such, an initial rating higher than 10 percent is not warranted for the period beginning August 8, 2014.

The Board finds that no higher rating is assignable before or since August 8, 2014 is assigned even when functional loss due to pain and other factors is considered, The Veteran has reported subjective complaints of pain and stiffness, to include during flare-ups.  However, reported range of motion results contemplate the Veteran's pain during testing, and there is no objective indication whatsoever that, during flare-ups, the Veteran's pain is or has been so disabling as to meet the criteria warrant any higher rating.  Notably, the criteria of the General Rating Formula are to be applied with or without symptoms such as pain.   

The Board also finds that Note 1 of the General Rating Schedule provides no basis for any higher or additional, compensable rating(s) for any separately ratable neurological manifestation(s) of thoracolumbar spine disability. As discussed above, service connection for left lower extremity radicolopathyas been granted; however, as the Veteran has not disagreed with any initial rating or effective date assigned, no such matter is before the Board.  There also is no evidence or argument that the Veteran has experienced any neurological manifestation(s) of lumbar spine disability in addition to the left lower extremity radiculopathy.  The  April 2017 VA examiner explicitly stated that there are no neurological manifestations associated with the lumbar spine disability aside from the left lower extremity radiculopathy, and there is otherwise no evidence of any such additional manifestation(s).   

Additionally, for the entirety of the period under consideration in connection with this claim, , no higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes is assignable.    The April 2018 VA examiner noted that the Veteran does not have IVDS of the thoracolumbar spine, and there is no evidence of any incapacitating episodes associated with the disability.

As a final point, the Board notes that, in evaluating the disability under consideration, the Board has certainly considered the Veteran's lay assertions of record.  However, the lay assertions made in support of his claim for higher ratings are not entitled to more weight than the objective findings rendered by trained medical professionals in this case, and which are needed to evaluate the Veteran's spine disability under relevant rating criteria.  See 38 C.F.R. § 3.159(a)(1).

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's thoracolumbar spine disability has reflected so exceptional or so unusual a disability picture as to render the applicable criteria for evaluating the disability inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321. 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321 (b)(1); therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321 (b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111. 

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's thoracolumbar spine disability at all pertinent points.  The rating schedule fully contemplates the symptoms associated with his disability, to include limited range of motion, and functional loss due to pain and other factors, to include on repeated use and during flare ups, and there are no additional symptoms or manifestations of his disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of the service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the disability under consideration at all pertinent points, and the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization. 

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) due to that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  There is no evidence or argument that the Veteran's lumbar spine disability, alone, has actually or effectively rendered him unemployable.  Under these circumstances, the Board finds that the matter of the Veteran's entitlement to a TDIU due to the service-connected thoracolumbar spine disability has not reasonably been raised, and need not be addressed in conjunction with the higher ratings claim herein decided. 

For all the foregoing reasons, the Board finds that there is no basis for any further staged rating of the thoracolumbar spine disability, and that the claim for a rating in excess of 10 percent prior to August 8, 2014, and a rating in excess of 40 percent from that date, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A rating higher than 10 percent for service-connected thoracolumbar spine disability, prior to August 8, 2014, is denied.  

A rating higher than 20 percent for service-connected thoracolumbar spine disability, from August 8, 2014, is denied.


REMAND

The Board notes that in a December 2012 rating action, the RO awarded service connection for residuals of a right ankle sprain, assigning an initial 10 percent disability rating, effective April 15, 2011.  In October 2013, the Veteran timely filed an NOD as to the assigned rating for residuals of a right ankle sprain.  An SOC has not yet been issued.  In an April 2014 rating decision, the RO awarded a higher initial disability rating for service-connected residuals of a right ankle sprain to 20 percent, effective April 15, 2011.  

The Veteran has properly initiated an appeal with respect to the RO's denial of this claims, and the AOJ must issue a SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).   

The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2017).

Accordingly, this matter is hereby REMANDED for the following action:

Furnish to the Veteran and his representative an appropriate SOC with respect to the issue of an initial rating higher than 20 percent disability rating for residuals of a right ankle sprain.  Also provide a VA Form 9, and afford them full opportunity to perfect an appeal as to that matter.

The Veteran and his representative are hereby reminded that to obtain appellate review of the claim referenced above, a timely appeal must be perfected-for this claim, within 60 days of the issuance of an SOC.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


